Title: Thomas Jefferson to David Gelston, 14 November 1811
From: Jefferson, Thomas
To: Gelston, David


          
                   
                   
                     Monticello 
                     Nov. 14. 1811.
          
		  
		  
		  
		   
		  Th: Jefferson presents his salutations to mr Gelston, & his thanks for his statement of the tonnage of steamboats now actually employed. he has no doubt that this invention will materially improve the condition of our country. he avails himself of this occasion of assuring mr Gelston of his constant esteem & respect.
        